Exhibit 10.21

RESTRICTED STOCK AGREEMENT

PANACOS PHARMACEUTICALS, INC.

AGREEMENT made as of the ___ day of             ,              (the “Grant
Date”), between Panacos Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation having its principal place of business in Watertown, Massachusetts,
and             , (the “Participant”).

WHEREAS, the Company has adopted the Panacos Pharmaceuticals, Inc. 2005
Supplemental Equity Compensation Plan (the “Plan”) to promote the interests of
the Company by providing an incentive for employees, directors and consultants
of the Company or its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s common stock, $.01 par value
per share (“Common Stock”), in accordance with the provisions of the Plan, all
on the terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan and that any
and all references herein to employment of the Participant by the Company shall
include the Participant’s employment or service as an employee, director or
consultant of the Company or any Affiliate.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms of Purchase. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement,              Shares of the Company’s Common Stock (such shares,
subject to adjustment pursuant to Section V of the Plan and Subsection 2(f)
hereof, the “Granted Shares”) at a purchase price per share of $.01 (the
“Purchase Price”), receipt of which is hereby acknowledged by the Participant’s
prior service to the Company.

2. Company’s Lapsing Repurchase Right.

(a) Lapsing Repurchase Right. In the event that for any reason the Participant
no longer is an employee, director or consultant of the Company or an Affiliate
prior to             , the Company (or its designee) shall have the option, but
not the obligation, to purchase from the Participant (or the Participant’s
successor in interest), and, in the event the Company exercises such option, the
Participant (or the Participant’s successor in interest) shall be obligated to
sell to the Company (or its designee), at a price per Granted Share equal to the
Purchase Price, all or any part of the Granted Shares set forth in clause
(i) below (the “Lapsing Repurchase Right”). The Company’s Lapsing Repurchase
Right shall be valid for a period of one year commencing with the date of such
termination of employment or service. Notwithstanding any other provision
hereof, in the event the Company is prohibited during such one year period from
exercising its Lapsing Repurchase Right by Section 160 of the Delaware General
Corporation Law as amended from time to time (or any successor provision), then
the time period during which such Lapsing Repurchase Right may be exercised
shall be extended until 30 days after the Company is first not so prohibited.

The Company’s Lapsing Repurchase Right is as follows:

(i) If such termination is prior to             , the Company shall have the
option to repurchase all of the Granted Shares acquired by the Participant
hereunder.

(b) Closing. In the event that the Company exercises the Lapsing Repurchase
Right, the Company shall notify the Participant, or, in the case of the
Participant’s death, his or her successor in interest, in writing of its intent
to repurchase the Granted Shares. Such notice may be mailed by the Company up to
and including



--------------------------------------------------------------------------------

the last day of the time period provided for above for exercise of the Lapsing
Repurchase Right. The notice shall specify the place, time and date for payment
of the repurchase price (the “Closing”) and the number of Granted Shares with
respect to which the Company is exercising the Lapsing Repurchase Right. The
Closing shall be not less than ten days nor more than 60 days from the date of
mailing of the notice, and the Participant or the Participant’s successor in
interest with respect to the Granted Shares which the Company elects to
repurchase shall have no further rights as the owner thereof from and after the
date specified in the notice. At the Closing, the repurchase price shall be
delivered to the Participant or the Participant’s successor in interest and the
Granted Shares being repurchased, duly endorsed for transfer, shall, to the
extent that they are not then in the possession of the Company, be delivered to
the Company by the Participant or the Participant’s successor in interest.

(c) Escrow. The certificates representing all Granted Shares acquired by the
Participant hereunder which from time to time are subject to the Lapsing
Repurchase Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2 (c). The Company
shall promptly release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Repurchase Right has lapsed as the Participant’s ownership of such
Granted Shares becomes vested from time to time. In the event of forfeiture or a
repurchase by the Company of Granted Shares subject to the Lapsing Repurchase
Right, the Company shall release from escrow and cancel a certificate for the
number of Granted Shares so forfeited or repurchased. Any securities distributed
in respect of the Granted Shares held in escrow, including, without limitation,
shares issued as a result of stock splits, stock dividends or other
recapitalizations, shall also be held in escrow in the same manner as the
Granted Shares.

(d) Prohibition on Transfer. The Participant recognizes and agrees that all
Granted Shares which are subject to the Lapsing Repurchase Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). The Company shall not be required to transfer any
Granted Shares on its books which shall have been sold, assigned or otherwise
transferred in violation of this Subsection 2(d), or to treat as the owner of
such Granted Shares, or to accord the right to vote as such owner or to pay
dividends to, any person or organization to which any such Granted Shares shall
have been so sold, assigned or otherwise transferred, in violation of this
Subsection 2(d).

(e) Failure to Deliver Granted Shares to be Forfeited or Repurchased. In the
event that the Granted Shares to be forfeited or repurchased by the Company
under this Agreement are not in the Company’s possession pursuant to Subsection
2(c) above or otherwise and the Participant or the Participant’s successor in
interest fails to deliver such Granted Shares to the Company (or its designee),
the Company may elect (i) if such shares are to be repurchased to establish a
segregated account in the amount of the repurchase price, such account to be
turned over to the Participant or the Participant’s successor in interest upon
delivery of such Granted Shares, and (ii) immediately to take such action as is
appropriate to transfer record title of such Granted Shares from the Participant
to the Company (or its designee) and to treat the Participant and such Granted
Shares in all respects as if delivery of such Granted Shares had been made as
required by this Agreement. The Participant hereby irrevocably grants the
Company a power of attorney which shall be coupled with an interest for the
purpose of effectuating the preceding sentence.

(f) Adjustments. The Plan contains provisions covering the treatment of Shares
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to the Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

(g) If in connection with a registration statement filed by the Company pursuant
to the Securities Act of 1933, as amended (the “1933 Act”), the Company or its
underwriter so requests, the Participant will agree not to sell any of her
Vested Shares for a period not to exceed the lesser of: (i) 180 days following
the effectiveness of such registration statement or (ii) such period as the
officers and directors of the Company agree not to sell their Common Stock of
the Company.

(h) The Participant acknowledges and agrees that neither the Company nor, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a



--------------------------------------------------------------------------------

termination of the employment of the Participant by the Company or an Affiliate,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

3. Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of              with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

4. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of Granted Shares shall be made in accordance with the
requirements of the Securities Act of 1933, as amended.

5. Rights as a Stockholder. The Participant shall have all the rights of a
stockholder with respect to the Granted Shares, including voting and dividend
rights, subject to the transfer and other restrictions set forth herein and in
the Plan.

6. Incorporation of the Plan. The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

7. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Repurchase Right, shall be the Participant’s
responsibility. Without limiting the foregoing, the Participant agrees that, to
the extent that the lapsing of restrictions on disposition of any of the Granted
Shares or the declaration of dividends on any such shares before the lapse of
such restrictions on disposition results in the Participant’s being deemed to be
in receipt of earned income under the provisions of the Code, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.

The Participant acknowledges that if he does not file an election under
Section 83 of the Internal Revenue Code of 1986, as amended, as the Granted
Shares are released from the Lapsing Repurchase Right in accordance with
Section 2, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant.

The Participant has agreed not to file an election with respect to the Granted
Shares under Section 83 of the Code and has obtained the advice or has been
given the opportunity to obtain the advice of his or her tax advisors with
respect to the tax consequences of the purchase of the Granted Shares and the
provisions of this Agreement.

8. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

9. No Obligation to Maintain Relationship. The Company is not by the Plan or
this Agreement obligated to continue the Participant as an employee, director or
consultant of the Company or an Affiliate. The Participant acknowledges:
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of shares, or benefits in lieu of shares; (iii) that all determinations
with respect to any such future grants, including, but not limited to, the times
when shares shall



--------------------------------------------------------------------------------

be granted, the number of shares to be granted, the purchase price, and the time
or times when each share shall be free from a lapsing repurchase right, will be
at the sole discretion of the Company; (iv) that the Participant’s participation
in the Plan is voluntary; (v) that the value of the Shares is an extraordinary
item of compensation which is outside the scope of the Participant’s employment
contract, if any; and (vi) that the Shares are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

Panacos Pharmaceuticals, Inc.

134 Coolidge Avenue

Watertown, MA 02472

Attn: Human Resource Director

If to the Participant:

_________________

____________________

_______________________

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

11. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in Massachusetts and agree that such litigation shall be
conducted in the courts of Middlesex County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.

13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

14. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of



--------------------------------------------------------------------------------

this Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

16. Consent of Spouse. If the Participant is married as of the date of this
Agreement, the Participant’s spouse shall execute a Consent of Spouse in the
form of Exhibit A hereto, effective as of the date hereof. Such consent shall
not be deemed to confer or convey to the spouse any rights in the Granted Shares
that do not otherwise exist by operation of law or the agreement of the parties.
If the Participant marries or remarries subsequent to the date hereof, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse’s executing and
delivering a Consent of Spouse in the form of Exhibit A.

17. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

18. Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form.

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PANACOS PHARMACEUTICALS, INC. By:       

Name:

Title:

 

 

PARTICIPANT:        ___________



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF SPOUSE

I, ________________________, spouse of             , acknowledge that I have
read the RESTRICTED STOCK AGREEMENT dated as of              (the “Agreement”)
to which this Consent is attached as Exhibit A and that I know its contents.
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Agreement. I am aware that by its provisions the Granted
Shares granted to my spouse pursuant to the Agreement are subject to a Lapsing
Repurchase Right in favor of Panacos Pharmaceuticals, Inc. (the “Company”) and
that, accordingly, the Company has the right to repurchase or I may be required
to forfeit all or any of the Granted Shares of which I may become possessed as a
result of a gift from my spouse or a court decree and/or any property settlement
in any domestic litigation.

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

I agree to the Lapsing Repurchase Right described in the Agreement and I hereby
consent to the forfeiture or repurchase of the Granted Shares by the Company and
the sale of the Granted Shares by my spouse or my spouse’s legal representative
in accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

Dated as of the _________ day of ______________, 200__.

 

_______________________________________________

Print name: